O’Donnell, J.,
concurring in judgment.
{¶ 95} This case is one of a constitutional magnitude, in which the Supreme Court of Ohio is called upon to define and clarify the responsibilities and duties of the offices of governor and secretary of state with respect to legislation enacted by the Ohio General Assembly. This case directly concerns both the authority of a governor to seek return of a bill previously delivered to and filed with the secretary of state’s office and the authority of the secretary of state to redeliver such a bill to the governor’s office. I concur with the judgment of the majority but for a different reason and, therefore, write separately to emphasize that the Constitution does not permit either public official to undertake these actions.

The Governor Lacks Authority to Recall a Bill Previously Filed

{¶ 96} As both the majority and the dissent acknowledge, and as this court has previously stated in Maloney v. Rhodes (1976), 45 Ohio St.2d 319, 323, 74 O.O.2d 499, 345 N.E.2d 407, “the Governor * * * has but three options with regard to bills sent to him for signature.” Section 16, Article II of the Ohio Constitution specifies that the governor may (1) approve the bill, (2) veto the bill, or (3) allow the bill to become law without gubernatorial approval. Id. at 323-324, 74 O.O.2d 499, 345 N.E.2d 407. Furthermore, this court has held that the governor “has only the executive power to sign, veto, or refuse to sign or veto, and the constitutional obligation to file the law or bill either with the Secretary of State or the house where the bill originated.” (Emphasis added.) Id. at 324, 74 O.O.2d *408499, 345 N.E.2d 407, citing State ex rel. Marcolin v. Smith (1922), 105 Ohio St. 570, 138 N.E. 881. Moreover, “[t]he Governor is required to file with the Secretary of State every bill which becomes law without his signature.” Id.; see, also, Section 16, Article II, Ohio Constitution.
{¶ 97} The attorney general argues that the governor’s act of filing a bill with the secretary of state’s office does not transform it into a law and that, therefore, the act of filing has no constitutional significance. It is true that an unsigned bill does not become law upon filing with the secretary of state, but that does not mean that the act of filing has no legal significance. It is the act of filing with the secretary of state that triggers constitutional provisions regarding the referendum process and the 90-day waiting period for legislation to become effective. See Section lc, Article II, Ohio Constitution.
{¶ 98} Importantly, however, the filing of a bill with the secretary of state is the governor’s performance of a constitutional obligation and the last act that the Constitution authorizes a governor to take in the process by which a bill becomes a law without his signature. Upon completing review of the legislation and filing it without signature in the office of the secretary of state, the governor’s constitutional obligations are fulfilled, and, as this court stated 170 years ago in Doe v. Dugan’s Exrs. (1837), 8 Ohio 87, 107, “[i]t is not competent for a public officer to undo what he has once done, and thus correct his errors; when he has executed his duties, he is functus officio, and has lost his power over the subject.” “Functus officio” means “having performed his or her office,” which in turn means that the public officer is “without further authority or legal competence because the duties and functions of the original commission have been fully accomplished.” Black’s Law Dictionary (8th Ed.2004) 696.
{¶ 99} In this case, the General Assembly presented Am.Sub.S.B. No. 117 to Governor Taft, who considered the bill, publicly stated his intention that it become law without his signature, and acted upon that intent by delivering the bill and filing it with the secretary of state in conformity with Section 16, Article II of the Ohio Constitution. It is of no legal significance that the bill did not become law at the moment of filing; that is irrelevant. The legal significance is that the governor decided to permit the bill to become law without signature in conformity with constitutional authority, acted upon that decision by filing the bill in the office of the secretary of state, and completed a constitutional function in the legislative process. It is my view that the act of filing with the secretary of state terminated the function of the office of governor with respect to this legislation.

The Secretary of State Lacks Authority to Return a Bill Previously Filed

{¶ 100} Pursuant to the Constitution, the office of the secretary of state has no role in the legislative process other than to serve as a depository for the filing of bills and laws. As we have explained in Maloney.
*409{¶ 101} “The language of Section 16, Article II of the Constitution is unmistakably clear.
{¶ 102} “The Secretary of State has no option. The Secretary of State is obligated by the Constitution and his oath of office to file the law when it is presented to him for filing. It is a ministerial act. It is not discretionary.” (Emphasis added.) Id. at 322, 74 O.O.2d 499, 345 N.E.2d 407, citing Marcolin, 105 Ohio St. 570, 138 N.E. 881.
{¶ 103} Once a bill is filed, the obligation of the secretary of state is set forth by R.C. 111.08, which states: “The secretary of state shall have charge of and safely keep the laws and resolutions passed by the general assembly and such other papers and documents as are required to be deposited in his office.” The Revised Code also mandates that the secretary of state perform several tasks concerning bills and laws that have been filed in that office. See, e.g., R.C. 149.08 (“Within sixty days after each engrossed bill is filed with the secretary of state, he shall forward a copy of each such law to each clerk of the court of common pleas”), R.C. 149.09 (distribution of pamphlet laws), and R.C. 149.091 (distribution and publication of session laws).
{¶ 104} These duties are no less ministerial than the act of receiving a filing from the governor’s office, and, pursuant to our decision in Maloney, a “ministerial act” is “ ‘[o]ne which a person performs in a given state of facts in a prescribed manner in obedience to the mandate of legal authority, without regard to or the exercise of his own judgment upon the propriety of the act being done.’” 45 Ohio St.2d at 323, 74 O.O.2d 499, 345 N.E.2d 407, quoting Black’s Law Dictionary (4th Ed.1968) 1148.
{¶ 105} Thus, the Constitution and the Revised Code charge the secretary of state with the ministerial tasks of accepting legislation for filing, safely keeping it, publishing it, and distributing it to various public offices. These responsibilities preclude remitting a filed document to the office from which it was submitted. Analogous situations exist with respect to other governmental offices; for example, a clerk of courts has no authority to simply return a complaint that has been filed with the court by a claimant. See R.C. Chapter 2303. Further, a county recorder may not simply return a deed, mortgage, or lien to the party that caused it to be recorded. See R.C. Chapter 317. Nor may a board of elections return nominating petitions to candidates for public office who have filed them and later seek to withdraw them for resubmission. See State ex reí Canales-Flores v. Lucas Cty. Bd. of Elections, 108 Ohio St.3d 129, 2005-Ohio-5642, 841 N.E.2d 757. In these instances, just as with the secretary of state, the law charges the clerk, the recorder, and the board of elections with the ministerial acts of receiving, making, and preserving the appropriate records.
*410{¶ 106} Nothing in the Constitution, the Revised Code, or the precedent of this court suggests that a secretary of state has the authority or discretion to make any determination with respect to legislation or the actions of either the governor or the General Assembly in the legislative process. And there exists nothing that authorizes a secretary of state to return, remit, or otherwise redeliver a bill that has been accepted for filing.
{¶ 107} In the instant case, the secretary of state received and filed Am.Sub. S.B. No. 117 in conformity with the Ohio Constitution. When Governor Strickland assumed office and thereafter requested that this bill be returned to his office, the secretary of state lacked any authority whatsoever to comply with that request. Because the Ohio Constitution uses the date of the filing with the secretary of state to commence the time for filing a referendum petition and to commence the time for determining the effective date of legislation, and because no constitutional or statutory authority exists to permit the secretary of state to remit a bill or law to the governor’s office, I am of the view that the secretary of state lacks the discretion to exercise such authority.
{¶ 108} Furthermore, as the law charges the secretary of state with “safely keeping] the laws and resolutions passed by the general assembly and such other papers and documents as are required to be deposited in his office” (R.C. 111.08), the act of remitting such a document to the office that had submitted it is inconsistent with the Constitution and the oath of office.
{¶ 109} The differing viewpoints expressed in the majority and dissenting opinions address only the counting and commencement of the ten-day period for gubernatorial action on a bill delivered to the governor by the legislature. They do not confront the fact that, here, the governor acted upon Am.Sub.S.B. No. 117, transmitted it to and filed it with the secretary of state, placing it outside the purview of the governor’s office, and, having done so, completed his function and thereby terminated his role with respect to the legislation. The governor, therefore, is precluded from retrieving the bill and acting on it a second time.
{¶ 110} For these reasons, I concur with the judgment of the majority that a writ of mandamus should issue ordering the secretary of state to act upon Am.Sub.S.B. No. 117 as it had been originally filed by then Governor Taft.